Mr. Justice Fisher
delivered the opinion of the court.
This was a petition filed in the probate court of Choctaw county, to revoke the letters- testamentary, granted to the defendant in error on the last will and testament of Daniel Cox, deceased, on the ground, that the defendant was not twenty-one years of age at the time of his qualification in court. The language of the petition bearing on this part of the case, is in these words: “Said testator also directed, that his son Daniel Cox, then living, should become joint executor with the said Elihue Cox, when he, the said Daniel, should become of age.” The statute says, that “ the age of eighteen years shall be considered the age of majority of an executor, &c., named in any last will and'testament.” Revised Code, 38. The statute settles the question against the petitioners.
Decree, dismissing petition affirmed.